DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 20, in the reply filed on 22 February 2021 is acknowledged.  The traversal is on the ground(s) that “there is no evidence that the features of Group I and II are, in fact, mutually exclusive.”  This is not found persuasive because the pump having a sloped face, required for the pump claims of Group I, are not required for Group IIa.  Moreover, the pump having a well, pump body recess, impeller shaft, disk, blades, and seal, required for the pump claims of Group II.  This clearly meets the definition of mutual exclusivity between the pump claims of Group I and the pump claims of Group II, and the search burden to search the broad and generic pump art for the two separate and mutually exclusive groups of pump claims presents an undue burden for examination.  Thus, the pump claims are clearly distinct and restrictable.  For these reasons of different field of search, as well as different classification, the restriction between the pumps of Groups I and II is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,018,650 to SCHMIDT.
Regarding claims 1-5 and 9, SCHMIDT (in Figs. 1-3 and associated text) discloses a pump (40) for an appliance, the pump defining an axial direction, a radial direction, a circumferential direction, and an axis of rotation extending along the axial direction, the pump comprising:
a pump body (40) at least partially defining a pump chamber (60), the pump body having a base with a base wall and an outer rim (58) extending from the base wall along the axial direction, wherein the outer rim has a sloped face that slopes outward along the radial direction from the axis of rotation as the sloped face extends away from the base wall along the axial direction (see Fig. 3); and
an impeller (66) positioned within the pump chamber and rotatable about the axis of rotation,
wherein the sloped face of the outer rim connects the base wall with a top face of the outer rim (see Fig. 3),
wherein the base wall and the outer rim define a pump body recess and the top face (top of 70) of the outer rim defines a recess opening to the pump body recess, and wherein the recess opening is greater in area than the base wall (note recess opening is much greater in diameter/area than horizontal base wall proximate the axis of rotation),
wherein the outer rim extends entirely around the impeller along the circumferential direction and the sloped face extends entirely around the outer rim along the circumferential direction (see Figs 2-3),
wherein the base wall (horizontal inner portion of housing 58) has a diameter and a top face (70) of the outer rim has a diameter, and wherein the diameter of the top face is greater than the diameter of the base wall (see Fig. 3),
wherein the impeller has a shaft (67), a plurality of blades (66) extending outward from the shaft along the radial direction and spaced from one another along the circumferential direction,
wherein the pump is a drain pump (40) and the appliance is a washing machine appliance (10), and wherein the drain pump is vertically mounted to a tub (18) of the washing machine appliance (see Figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT.
SCHMIDT, supra, discloses the claimed invention including a sloped outer rim.  SCHMIDT is silent with respect to the precise angle of the sloped outer rim with respect to the axial direction, specifically wherein the outer rim is sloped by about forty-five degrees (45°) with respect to the axial direction as recited in claim 6. 
It would have been obvious to modify the angle of the sloped outer rim of SCHMIDT to any desired sloped angle such as 45 degrees as claimed, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV)(B) regarding Obviousness and Changes in Shape.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT in view of CHOI et al. (“CHOI”).
SCHMIDT, supra, discloses the claimed invention including an impeller with plural blades and wherein the impeller is a bi-directional impeller in claim 8 (see col. 3, ll. 25-31 and impeller adapted for rotation in either direction).  SCHMIDT does not clearly disclose other significant details of the impeller, such as a disk connecting adjacent blades of the plurality of blades and extending outward from the shaft along the radial direction, and wherein the disk of the impeller is spaced from a top face of the outer rim by at least about 0.5 inches along the radial direction as in claim 7, or wherein each of the plurality of blades of the impeller extend further outward from the shaft than the disk along the radial direction as in claim 8.  However, CHOI discloses an art-related washing machine drain pump incorporating a flat disk portion (125c) as well as blades (125b) extending past the disk in a similar manner as that claimed.
Because both SCHMIDT and CHOI teach washing machine drain pumps with blade impellers, it would have been obvious to one skilled in the art to substitute one known impeller configuration for the other to achieve the same and predictable result of draining a washing machine.
Regarding the spacing of the impeller disk and top face of the outer rim by at least about 0.5 inches, the position is taken that it would have been an obvious matter of choice change the size and/or shape of the spacing as desired to yield the same and predictable results, since such a modification would have involved a mere change in the size and/or shape of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04(IV)(B)-(C) regarding Obviousness and Changes in Size and Shape.

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711